Citation Nr: 0924836	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-17 811A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1998 to April 
2003. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

The Board observes that in the Veteran's substantive appeal 
accepted in June 2005, the Veteran also disputed denials of 
service connection for a back condition and for tinnitus.  
The grant of service connection for these conditions in July 
2007 and May 2008 rating decisions is a complete grant of the 
benefits sought for those particular conditions and therefore 
those matters are no longer before the Board.  As there has 
been no disagreement or appeal as to the downstream elements 
of effective date or compensation level, no such issues are 
in appellate status.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  


FINDING OF FACT

The Veteran is not shown to currently have bilateral hearing 
loss disability.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated March 2005, 
September 2005 and March 2006.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss due to exposure to noise while in 
active service.  Service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  For the showing of chronic disease in 
service, there are requires a combination of manifestations 
sufficient to indentify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 
38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, 
VA's Under Secretary for Health determined that it was 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and therefore a 
presumptive disability.

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The Veteran first applied for service connection for 
bilateral hearing loss in January 2005.  In an August 2005 
rating decision, after a June 2005 VA audiological 
examination was performed and the records were reviewed the 
RO denied the Veteran's claim.  The Veteran filed a Notice of 
Disagreement in September 2005.  A Statement of the Case was 
issued in March 2006 and the RO accepted the Veteran's 
substantive appeal in November 2006.  

The Veteran's service treatment records, including the 
reports from the Veteran's entrance and separation 
examination, contain no complaints, finding, history, 
treatment or diagnosis of any hearing loss.  The Veteran did 
undergo several audiological examinations in connection with 
service, one in June 1998 as part of his entry examination, 
one in June 2001 and the other in July 2002.  These 
examinations do not show that the examiners used the Maryland 
CNC speech recognition test as required by 38 C.F.R. 
§ 4.85(a).  Thus the results of those examinations cannot be 
evaluated under the VA rating criteria.  In addition, there 
is only are only slight differences between the Veteran's 
entry examination performed in June 1998 and the examinations 
performed in June 2001 and July 2002.

The Veteran first mentioned bilateral hearing loss in his 
January 2005 claim.  In a statement submitted to the Board in 
March 2005 the Veteran claimed that he had both tinnitus and 
hearing loss.  He attributed these conditions to his work in 
the Air Force on the flight line in close proximity to 
running jet engines, fueling trucks, power units and other 
equipment.  He stated that he wore issued hearing protection.  
He further claimed that he now struggles to hear on the phone 
and has difficulty with certain voices or when more than one 
person is speaking.  

Post-service VA treatment records show that that the Veteran 
underwent a VA audiological examination in June 2005.  The 
results of that exam did not indicate significant hearing 
loss.  Measured at 500, 1000, 2000, 3000 and 4000 Hertz (Hz) 
the Veteran's puretone thresholds were 15, 10, 10, 15 and 20 
decibels for an average of 14.  The speech recognition score 
of the right ear as 96 percent.  For the left ear the 
Veteran's puretone thresholds were 15, 15, 15, 15 and 25 
decibels, for an average of 18.  The speech recognition score 
for the left ear was also 96 percent.  The diagnosis was 
hearing acuity is within normal limits, right and left, using 
VA criteria.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 or 4000 Hz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  Based on the June 
2005 examination results the Veteran does not have a hearing 
disability as defined by VA law.  

While the Veteran's observations are competent as to the 
existence of hearing loss they are not sufficient to show 
compensability by VA standards.  Moreover, no competent 
medical evidence in the claims file relates any current 
hearing loss to active service.  The Board notes that the 
June 2005 VA examiner determined that he could not state a 
likely etiology without resorting to speculation.  He further 
stated that no hearing loss was found.  

A claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA.  
38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of 
the need to submit medical evidence of the existence of a 
current disability and of a relationship between that 
disability and an injury, disease or event in service.  While 
the Veteran is clearly of the opinion that he has bilateral 
hearing loss that is related to service, as a lay person, the 
Veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).   Accordingly, the Board concludes that service 
connection for bilateral hearing loss is not established.

In sum, the Board concludes that there is a preponderance of 
evidence against the Veteran's claim.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinksi, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


